Citation Nr: 1738349	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record in Virtual VA.

The Board previously considered this matter in January 2015, when it remanded for additional development.  The Board also remanded the issues of service connection for an acquired psychiatric disorder and a right knee disability.  Service connection for both disabilities has since been established, and the Veteran has not appealed the assigned rating or effective date.  As such, these issues are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin disorder, claimed as associated with herbicide exposure.  See September 2011 claim.  He has stated that he gets purple blisters on his forearms, the back of his hands, and his face, the outbreak of which seemed to be caused by exposure to sunlight.  He first noticed skin issues in the 1970s.  See March 2013 Board hearing transcript (in Virtual VA).
Service records show that he served in Vietnam.  As such, he is presumed to have been exposed to herbicides.  Based on this information, in January 2015, the Board determined that a VA examination was warranted, and remanded for that purpose.  The Board also instructed the RO to obtain outstanding VA treatment records.  

The Veteran underwent a VA examination in May 2015.  With respect to diagnosis, the examiner indicated that the Veteran did not have, at present or in the past, a skin condition.  Under history, the examiner noted the Veteran's reports of purplish blotchy patches on forearms and hand, which he had developed since separation from service in 1973.  In the accompanying nexus opinion, the examiner indicated that the Veteran's claimed skin disorder is less likely than not related to his active military service.  In support of this conclusion, the examiner stated that medical records were silent for any skin condition and that the Veteran had never been diagnosed with or treated for a skin disability that could be related to his military service.

VA treatment records, obtained pursuant to the January 2015 Board remand, show skin treatment in 2012, 2013, and 2016.  A March 2012 note documents two skin lesions and notes the Veteran's report of a rash that waxes and wanes on his arms; the treating provider stated that the lesions appeared to be early actinic keratosis and recorded that they were treated with liquid nitrogen.  See VA treatment records, received January 22, 2015, at 224.  A September 2013 note documents a small purple skin lesion, thought to be petechial.  Id. at 108.  A May 2016 note shows a finding of seborrheic keratosis.  See VA treatment records, received October 27, 2016, at 137.  In addition, a December 2015 Agent Orange Program note documents the Veteran's history of dermatitis of the forearms, intermittently since Vietnam, and shows a finding of stasis dermatitis in the left calf on physical examination.

The above-described VA treatment records show treatment for a skin disorder.  As such, they contradict the May 2015 VA examiner's assertion that the Veteran does not have a skin disorder and has never been diagnosed with or treated for a skin disorder.  As the May 2015 VA opinion does not show adequate consideration of this evidence, the Board has no choice but to remand for an addendum opinion.

Finally, the Board notes that the AOJ did not fully comply with a remand directive.  
As noted in the January 2015 Board remand, the Veteran has stated that he went to a VA facility in Loma Linda, California, in 1979, with concerns about his skin issue and herbicide exposure.  The Board instructed the AOJ to undertake efforts to obtain any pertinent records.  A review of the record, however, shows no indication that such efforts were made.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any relevant records from the VA facility in Loma Linda, California. The Board is particularly interested in any records of the Veteran's reported 1979 visits.  The Veteran has indicated that he went there with concerns about the secondary effects of his herbicide exposure in service.  He has also stated that he developed skin symptoms in the 1970s.

2.  Thereafter, return the claims file to the May 2015 VA examiner for an addendum opinion. If the May 2015 examiner is not available, forward the file to another qualified examiner for the requested opinion. The need for an additional examination is left to the discretion of the examiner. 

The examiner should respond to the following:

(a)  Does the Veteran have a current skin disorder, to include any such disorder that has manifested during the current rating period (from September 2011, forward)?  Please review and discuss recently obtained VA treatment records that show findings of petechia, early actinic keratosis, and seborrheic keratoses.  If the examiner finds that these findings do not show a current disability, he or she should provide a medical basis for that conclusion.

(b)  For any current skin disorder, is it as least as likely as not (probability of 50 percent or higher) that it is related to the Veteran's military service, to include his presumed herbicide exposure?

A complete rationale must be provided for any opinion offered, and this opinion should not be based solely on the absence of documentation.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.  

3. Thereafter, readjudicate the claim in light of all evidence of record. If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




